Citation Nr: 1607747	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-24 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1970 to October 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem that denied an increase in the rating for his bilateral hearing loss.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's close review of the record found that a remand for due process and further development of medical evidence is necessary prior to appellate consideration of the merits of this claim.  

Specifically, the most recent VA audiological examination considered by the AOJ in this matter was in November 2012.  The Board's review of the record found (placed in VBMS directly following private medical evidence submitted) a report of a June 2013 VA examination (that appears to reflect increased loss of hearing acuity).  The failure of the AOJ to consider this evidence constitutes a due process violation that requires correction.  

Furthermore, as hearing loss disability is a progressive disease, and the more recent audiometry found in the record (which suggests there indeed has been worsening of hearing acuity) is more than two and a half years old, the Board finds that a contemporaneous examination to assess the severity of the hearing loss is also necessary.

The case is REMANDED for the following:

1. The AOJ should arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the current severity of his bilateral hearing loss disability.  In addition to reporting audiometry results, the examiner should elicit from the Veteran information regarding the effect his hearing loss has on his daily living activities, and comment on the impact the degree of hearing loss found would be expected to have on occupational and daily activity functioning (i.e., opine whether the Veteran's descriptions of his functional impairment due to the hearing loss are consistent with severity of hearing loss shown by audiometry).  

All opinions must include rationale.
 
2. The AOJ should then review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

